Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed January 12, 2021.
Claims 1, 5-7, 9, 13, 15, 19, and 20 are amended.  
Claims 1-21 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
In the instant case, Claims 1-14 and 20-21 are directed toward a system, i.e., machine and Claims 15-19 are directed toward method, i.e., process.  Thus, each of the claims falls within one of the four statutory categories.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea.  Independent Claim 20, which is the narrowest of the three independent claims, recites as follows: 
Claim 20.  A system to facilitate collaborative transaction processing associated with a supply chain having a first entity that manufactures an industrial asset item using additive manufacturing and a second entity that is a customer or prospective customer of the industrial asset item, comprising: 
a first entity device associated with the first entity and with an additive manufacturing platform capable of producing the industrial asset item, the first entity device including:  
a first entity database storing electronic records including information associated with at least a portion of the supply chain; 
a first entity communication port to exchange information via a distributed computer system; and 
a first entity computer processor coupled to the first entity database and the first entity communication port and adapted to: 
retrieve from the first entity database the information associated with the at least a portion of the supply chain, 
identify a subset of information about the supply chain as being of interest to the second entity, the subset of information pertaining to the additive manufacturing of the industrial asset item, and 
record the identified subset of information about the supply chain via a secure, distributed transaction ledger; and 
a second entity device associated with the second entity, the second entity device including: 
a second entity communication port to exchange information via the distributed computer system; and 
a second entity computer processor coupled to the first entity communication port and adapted to: 
receive the identified subset of information pertaining to the additive manufacturing of the industrial asset item via the secure, distributed transaction ledger, and 
generate a display outputting the identified subset of information pertaining to the additive manufacturing of the industrial asset item. 
The bold language above corresponds to the abstract ideas recited in Claim 20.  As the bold language above demonstrates, Applicant’s claims are directed toward recording, retrieving, and exchanging information regarding a supply chain of a manufactured product.  This is a concept relating to commercial interactions such as sales activities or behaviors, which the Federal Circuit has held to be an abstract idea (see MPEP § 2106.04(a)(2)(II)(B)).  The instant application records and exchanges data of interest between parties related to each other via 
Independent Claims 1 and 15 recite some of the features of Claim 20 but are broader than Claim 20.  These claims are abstract for the same reasons as Claim 20 because they recite the same commercial interactions in a product supply chain.  
Alternatively, Claims 1, 15 and 20 are abstract because they recite “an idea having no particular concrete or tangible form” (see MPEP § 2106.04(a)(2)(III)(B) citing Versata and Ultramercial).  There is no concrete or tangible form of the idea of providing information about a product supply chain.  Thus, Claims 1, 15 and 20 are directed toward an abstract idea.  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a set of networked computers (i.e., first and second entity computer processors and communication ports), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial interaction is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of recording and tracking supply chain data that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any supply chain data.    
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 4-11, 13, and 17-19 recite further elaborations regarding what data are stored or who are the entities involved in the supply chain.  The identity of the actors or the type of data being recorded or retrieved fails to recite anything that integrates the abstract idea into a judicial exception or significantly more.  Claims 2-3, 16, and 21 recite that the data is stored in and retrieved from blockchain technology.  Because blockchain is a mere technology upon which the abstract idea operates, this limitation is a mere field of use or technological environment.  
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 15, and 20 or are reciting well-understood, routine, and conventional computer activity.  Therefore, Claims 1-21 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Rankin (US 2018/0144298) in view of Small et al. (US 2018/0012311, hereinafter “Small”).

Claim 1.  Rankin teaches: A system to facilitate collaborative transaction processing associated with a supply chain having a first entity and a second entity, comprising: 
a first entity database storing electronic records including information associated with at least a portion of the supply chain, wherein the first entity is a manufacturer of a product associated with the supply chain (see, e.g., ¶ 3 teaching a central blockchain and a local blockchain, each receiving periodic goods status updates through a supply chain and storing them therein; see also ¶s 13 and 14 teaching feature 224, which is a local database on a container ship; regarding that the first entity is a manufacturer of a product associated with the supply chain, this is further addressed below); 
a first entity communication port to exchange information via a distributed computer system (see, e.g., Figure 3 and ¶ 59 teaching a serial port 305 or external interface 308 that connects the computer apparatus to a wide area network such as the internet); and 
a first entity computer processor coupled to the first entity database and the first entity communication port and adapted to (see Figure 3 feature 302 teaching a central processor connected to the external interface 308, the serial port 305, and system memory 301; see also Figure 2 feature 222 teaching a computer coupled to a database 224 and a satellite transceiver and GPS receiver 226): 
retrieve from the first entity database the information associated with the at least a portion of the supply chain (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination), 
identify a subset of information about the supply chain as being of interest to the second entity, the identified subset of information comprising information about a manufacturing technique used to manufacture the product (see, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the buyer are recorded in real time , and 
record the identified subset of information about the supply chain via a secure, distributed transaction ledger (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination).
	Regarding wherein the first entity is a manufacturer of a product associated with the supply chain, Examiner notes that the exemplary embodiment of Rankin is one of shipment (see, e.g., ¶s 50-57).  Rankin further teaches that “all participants in this shipment” can participate in the blockchain interactions and smart contract (see, e.g., ¶ 58), Rankin never expressly states that a manufacturer of the product so participates.  Additionally, while Rankin teaches tracking a product through at least part of a supply chain and recording relevant data in a blockchain, Rankin fails to expressly teach that any of the recorded information includes information about a manufacturing technique used to manufacture the product.  Nevertheless, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin).  One of ordinary skill would have been motivated to substitute the manufacturer/manufacturing data for the shipping data because both are data related to the supply chain and can be interchangeable or complementary.  One of ordinary skill in the art would have been further motivated to substitute the manufacturer/manufacturing data for the shipping data because it would make “it easy to authenticate genuine additive manufactured parts and hard to create counterfeit copies” (see Small ¶ 123).    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data (as disclosed by See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of recording supply chain data in a blockchain (as disclosed by Rankin) that differs from the claimed device only by the substitution of the feature of recording manufacturer or manufacturing data for the feature of recorded shipping data, the recording manufacturer/manufacturing data was known in the prior art (as disclosed by Small), and one of ordinary skill in the art could have substituted the recording of the manufacturing data for the shipping data, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one type of data for another in the same recording medium because data are data).  See also MPEP § 2143(I)(B).
  
Claim 2.   The combination of Rankin and Small teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, wherein the secure, distributed transaction ledger comprises blockchain technology (see, e.g., at least ¶s 14-16 and 50-58).

Claim 3.  The combination of Rankin and Small teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 2, wherein the blockchain ledger is: (i) controlled by a single, centralized entity, or (ii) controlled by multiple, distributed entities (see, e.g., ¶ 16 and Figure 2 where the blockchain ledger is controlled by the shipping company facility, i.e., a single centralized entity).

Claim 4.  The combination of Rankin and Small teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, wherein the supply chain is associated with at least one of: (1) a local supply chain, (ii) an international supply chain, and (iii) a global supply chain (see, e.g., ¶s 50-58 describing a global supply chain between Los Angeles, CA, USA an Jeddah, KSA). 

Claim 5.  The combination of Rankin and Small teaches the limitations of Claim 1.  Small further teaches: The system of claim 1, wherein the identified subset of information comprises information about a quality of materials used to manufacture the product (see, e.g., ¶ 99 teaching recording design implementation requirements and product specifications and quality controls; see further ¶ 100 teaching the same including express teachings of quality requirements such as resolution and tolerances).

Claim 6. The combination of Rankin and Small teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, wherein the identified subset of information about the supply chain is associated with at least one of: (i) quality information, (ii) delivery information, (iii) mission critical information, (iv) physical location data, (v) product quality information, (vi) a manufacturing quality associated with the product, (vii) inspection information, (viii) a price of a good, (ix) a price of a service, (x) contractual commitment data, (xi) delivery conditions, and (xii) shipping information (see, e.g., ¶s 50-58 teaching shipping information, including security data as taught in ¶ 54, which relates to delivery conditions and product quality information; see ¶ 53 

Claim 7.  The combination of Rankin and Small teaches the limitations of Claim 1.  Small further teaches: The system of claim 1, wherein the identified subset of information comprises a source of materials used to manufacture the product (see, e.g., ¶s 88 and 90 teaching placing source requirements in the blockchain).

Claim 8.  The combination of Rankin and Small teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, wherein the information recorded in the secure, distributed transaction ledger includes at least one of: (i) data about a specific geographic location, (ii) data about a specific database, and (iii) data about a specific computer (see, e.g., ¶ 53 teaching data about a specific geographic location).

Claim 9.  The combination of Rankin and Small teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, wherein the information recorded in the secure, distributed transaction ledger includes validation information provided by a trusted actor (see, e.g., ¶ 45 noting that the consensus of the block provides validity; see also ¶s 53 and 54 teaching that the updates provide validity).

Claim 10.  The combination of Rankin and Small teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 9, wherein the validation information is used to create a digital fingerprint (see, e.g., at least ¶ 58 teaching that the entire blockchain recording of the supply chain and the digital signatures of the two parties provides full integrity for the specific supply chain pathway of the product/transaction).  

Claim 11.  The combination of Rankin and Small teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, further comprising: 
a second entity communication port to exchange information via the distributed computer system (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive information from the distributed computer system; see also ¶ 63); and 
a second entity computer processor coupled to the first entity communication port and adapted to (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive information from the distributed computer system; see also ¶ 63): 
receive the identified subset of information about the supply chain via the secure, distributed transaction ledger (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive a subset of information from the distributed computer system and the secure distributed transaction ledger such as location and integrity of the goods; see also ¶ 63), and 
generate a display outputting the information associated with the subset of information about the supply chain (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive a subset of information from the distributed computer system such as location and integrity of the goods; see also ¶ 63). 

Claim 12.  The combination of Rankin and Small teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 11, wherein the generated display is associated with at least one of: (i) a personal computer, (ii) a tablet computer, (iii) a server computer, and (iv) a smartphone (see, e.g., at least ¶ 63 teaching an Internet interface over a mobile, i.e., smartphone). 

Claim 13.  The combination of Rankin and Small teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 12, wherein the product associated with the supply chain is one of: (i) an engine, (ii) an aircraft, (iii) a locomotive, (iv) power generation, and (v) a wind turbine (see, e.g., Figure 2 and ¶s 50-58 teaching a supply chain associated with an “engine” in the form of the engine on a container ship). 

Claim 14.  The combination of Rankin and Small teaches teaches the limitations of Claim 1.  Small further teaches: The system of claim 1, wherein the system to facilitate collaborative transaction processing is associated with at least one of: (i) a single network cloud-hosted topology, (ii) a multiple network cloud-hosted topology, and (iii) a participant hosted intranet environment (see ¶ 66).  

Claim 15.  Rankin teaches: A computer-implemented method to facilitate collaborative transaction processing associated with a supply chain having a first entity and a second entity, comprising:
retrieving, by a first entity computer processor from a first entity database, information associated with the at least a portion of the supply chain, wherein the first entity is a manufacturer of a product associated with the supply chain (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination); 
identifying, by the first entity computer processor, a subset of information about the supply chain as being of interest to the second entity, the identified subset of information comprising information about a source of materials used to manufacture the product (see, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination, noting that as taught, e.g., in ¶s 14-16, the data are identified by the first entity computer processor; regarding the identified subset of information comprising information about a source of materials used to manufacture the product, that is further addressed below); and 
recording, by the first entity computer processor, the identified subset of information about the supply chain via a secure, distributed transaction ledger (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination). 
Regarding wherein the first entity is a manufacturer of a product associated with the supply chain, Examiner notes that the exemplary embodiment of Rankin is one of shipment (see, e.g., ¶s 50-57).  Rankin further teaches that “all participants in this shipment” can participate in the blockchain interactions and smart contract (see, e.g., ¶ 58), Rankin never expressly states that a manufacturer of the product so participates.  Additionally, while Rankin teaches tracking a product through at least part of a supply chain and recording relevant data in a blockchain, Rankin fails to expressly teach that any of the recorded information includes the identified subset of information comprising information about a source of materials used to manufacture the product.  Nevertheless, such features are taught in the analogous prior art.  Small, for example, teaches such features.  Specifically, Small teaches that a customer requirement for a product may include certain manufacturing parameters or requirements such as an additive manufacturing product geometry file (see at least, e.g., ¶ 5).  This product 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin).  One of ordinary skill would have been motivated to substitute the manufacturer/manufacturing data for the shipping data because both are data related to the supply chain and can be interchangeable or complementary.  One of ordinary skill in the art would have been further motivated to substitute the manufacturer/manufacturing data for the shipping data because it would make “it easy to authenticate genuine additive manufactured parts and hard to create counterfeit copies” (see Small ¶ 123).    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin), because the claimed invention is merely a simple See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of recording supply chain data in a blockchain (as disclosed by Rankin) that differs from the claimed device only by the substitution of the feature of recording manufacturer or manufacturing data for the feature of recorded shipping data, the recording manufacturer/manufacturing data was known in the prior art (as disclosed by Small), and one of ordinary skill in the art could have substituted the recording of the manufacturing data for the shipping data, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one type of data for another in the same recording medium because data are data).  See also MPEP § 2143(I)(B).

Claim 16.  The combination of Rankin and Small teaches the limitations of Claim 15.  Rankin further teaches: The method of claim 15, wherein the secure, distributed transaction ledger comprises blockchain technology (see, e.g., at least ¶s 14-16 and 50-58). 

Claim 17.  The combination of Rankin and Small teaches the limitations of Claim 15.  Rankin further teaches: The method of claim 15, wherein the supply chain is associated with at least one of: (i) a local supply chain, (ii) an international supply chain, and (iii) a global supply chain (see, e.g., ¶s 50-58 describing a global supply chain between Los Angeles, CA, USA an Jeddah, KSA). 

Claim 18.  The combination of Rankin and Small teaches the limitations of Claim 15.  Rankin further teaches: The method of claim 15, wherein the first entity is associated with at least one of: (i) an original equipment manufacturer supplier, (ii) a logistics provider, (iii) a customer, and (iv) an original equipment manufacturer (see, e.g., ¶ 16 and Figure 2 where the blockchain ledger is controlled by the shipping company facility, i.e., a logistics provider).  Alternatively, Small teaches wherein the first entity is associated with at least one of: (i) an original equipment manufacturer supplier or (iv) an original equipment manufacturer (see, e.g., ¶s 96-97 teaching the manufacturer receiving the customer requirements and recording that in the blockchain while filling the customer order; see also, e.g., ¶s 99-100 teaching the manufacturer placing additional product specifications and quality controls in the blockchain).  

Claim 19.  The combination of Rankin and Small teaches the limitations of Claim 15.  Rankin further teaches: The method of claim 15, wherein the identified subset of information about the supply chain is associated with at least one of: (i) quality information, (ii) delivery information, (iii) mission critical information, (iv) physical location data, (v) product quality information, (vi) a manufacturing technique of the product, (vii) inspection information, (viii) a price of a good, (ix) a price of a service, (x) contractual commitment data, (xi) delivery conditions, and (xii) shipping information (see, e.g., ¶s 50-58 teaching shipping information, including security data as taught in ¶ 54, which relates to delivery conditions and product quality information; see ¶ 53 teaching physical location data; see ¶ 57 teaching delivery conditions and information; see also ¶ 56 teaching inspection information). 


Claim 20.  Rankin teaches: A system to facilitate collaborative transaction processing associated with a supply chain having a first entity that manufactures an industrial asset item using additive manufacturing and a second entity that is a customer or prospective customer of the industrial asset item, comprising: 
a first entity device associated with the first entity and with an additive manufacturing platform capable of producing the industrial asset item, the first entity device (this limitation is addressed below) including:  
a first entity database storing electronic records including information associated with at least a portion of the supply chain (see, e.g., ¶ 3 teaching a central blockchain and a local blockchain, each receiving periodic goods status updates through a supply chain and storing them therein; see also ¶s 13 and 14 teaching feature 224, which is a local database on a container ship); 
a first entity communication port to exchange information via a distributed computer system (see, e.g., Figure 3 and ¶ 59 teaching a serial port 305 or external interface 308 that connects the computer apparatus to a wide area network such as the internet); and 
a first entity computer processor coupled to the first entity database and the first entity communication port and adapted to (see Figure 3 feature 302 teaching a central processor connected to the external interface 308, the serial port 305, and system memory 301; see also Figure 2 feature 222 teaching a computer coupled to a database 224 and a satellite transceiver and GPS receiver 226): 
retrieve from the first entity database the information associated with the at least a portion of the supply chain (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination), 
identify a subset of information about the supply chain as being of interest to the second entity, the subset of information pertaining to the additive manufacturing of the industrial asset item (see, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination; regarding the subset of information pertaining to the additive manufacturing production of the industrial asset item, this is further addressed below), and 
record the identified subset of information about the supply chain via a secure, distributed transaction ledger (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used ; and 
a second entity device associated with the second entity, the second entity device including (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics, i.e., a customer seeking the industrial asset item such as consumer electronics, can receive information from the distributed computer system; see also ¶ 63): 
a second entity communication port to exchange information via the distributed computer system (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive information from the distributed computer system; see also ¶ 63); and 
a second entity computer processor coupled to the first entity communication port and adapted to (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive information from the distributed computer system; see also ¶ 63): 
receive the identified subset of information pertaining to the additive manufacturing of the industrial asset item via the secure, distributed transaction ledger (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive a subset of information from the distributed computer system and the secure distributed transaction ledger such as location and integrity of the goods; see also ¶ 63), and 
generate a display outputting the identified subset of information pertaining to the additive manufacturing of the industrial asset item (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive a subset of information from the distributed computer system such as location and integrity of the goods; Examiner notes that “the production of the industrial asset item” can include the integrity and condition of the consumer electronics and how they are “produced” or provided to the buyer in Jeddah, Saudi Arabia; see also ¶ 63). 
Regarding limitations of with a supply chain having a first entity that manufactures an industrial asset item using additive manufacturing and a second entity that is a customer or prospective customer of the industrial asset item, a first entity device associated with an additive manufacturing platform capable of producing an industrial asset item, identity a subset of information …, the subset of information pertaining to the additive manufacturing production of the industrial asset item, and generate a display outputting the information associated with the subset of information pertaining to the production of the industrial asset item, Examiner notes that Rankin fails to expressly teach that the product or first entity is associated with any way with an additive manufacturing platform capable of producing an industrial asset item, such that any identified or displayed supply chain data pertain[] to the additive manufacturing production of the industrial asset item.  Instead, Rankin teaches one embodiment where the industrial asset item is “consumer electronics” without any further elaboration (see Rankin ¶s 50-58).  Thus, while it is possible that “consumer electronics” (a very broad term) could include an “additive manufacturing production” under a broadest reasonable interpretation of each term, Rankin fails to expressly teach this.  Nevertheless, for the purpose of compact 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data, including additive manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin).  One of ordinary skill would have been motivated to substitute the manufacturer/manufacturing data for the shipping data because both are data related to the supply chain and can be interchangeable or complementary.  One of ordinary skill in the art would have been further motivated to substitute the manufacturer/manufacturing data for the shipping data because it 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data, including additive manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of recording supply chain data in a blockchain (as disclosed by Rankin) that differs from the claimed device only by the substitution of the feature of recording manufacturer or manufacturing data for the feature of recorded shipping data, the recording manufacturer/manufacturing data was known in the prior art (as disclosed by Small), and one of ordinary skill in the art could have substituted the recording of the manufacturing data for the shipping data, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one type of data for another in the same recording medium because data are data).  See also MPEP § 2143(I)(B).

Claim 21.  The combination of Rankin and Small teaches the limitations of Claim 20.  Rankin further teaches: The system of claim 20, wherein the secure, distributed transaction ledger comprises blockchain technology (see, e.g., at least ¶s 14-16 and 50-58). 

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Objections: 
All pending claims were objected to for containing informalities.  Applicant’s amendments have rendered these objections moot and the objections have been withdrawn.  
 Claim Rejections - 35 U.S.C. § 101:
All pending claims were rejected under § 101 as being directed to ineligible subject matter without significantly more or any integration into a practical idea.  Applicant’s first argument is that Examiner failed to make a prima facie case that independent Claims 1 and 15 should be rejected under § 101 (see Remarks pages 10-11).  Examiner’s rejection began with Claim 20, which is the narrowest of the three independent claims and thus has the most detail.  Examiner provided a rationale as to why Claim 20 was directed toward an abstract idea (related to commercial interactions) and failed to recite any integration into a practical idea or significantly more (mere implementation on a generic computer/use of blockchain storage merely as a field of use or technology upon which the abstract idea operated).  Examiner asserts that this prima facie case for the rejection of Claim 20 applies to Claims 1 and 15 as well.  Simply put, there is nothing in Claims 1 or 15 that is not recited in Claim 20 that could provide anything analyzed under step 2A prong 2 or step 2B as an integration into a practical application or significantly more.  All three independent claims recite generic computer storage on distributed ledgers.  Likewise, in step 2A prong 1, Claims 1 and 15 recite the same commercial interactions: recording and exchanging supply chain data such as manufacturing data.  Thus, the rationale for rejecting Claims 1 and 15 is the exact same as for Claim 20 and a prima facie case was made for all three independent claims.  Therefore, Applicant’s argument is not persuasive.  
Applicant next argues that the claims are not directed toward a judicial exception in step 2A prong 1 (see Remarks pages 11-14).  Essentially, Applicant is arguing that the claims do not recite any commercial interactions (which is one example of a certain method of organizing human activity) or any mental processes.  But, as Applicant implicitly concedes, the claims recite recording supply chain information (i.e., information related to the commercial interactions throughout the supply chain) for two different entities (a manufacturer and a customer), retrieving that information, identifying a subset of that information as being of interest (i.e., a mental process of evaluating what subset of is of interest), and recording that subset in a ledger.  The claims recite commercial interaction data that is stored, retrieved, and recorded based on a mental process.  Thus, the claims do recite an abstract idea in step 2A prong 1 of the analysis.  Applicant’s arguments are not persuasive.  
Applicant further argues that the claims integrate the abstract idea into a practical application (see Remarks pages 14-15).  Specifically, Applicants argue that identifying a subset of the information that is of interest and recording it in the distributed ledger recites “an additional element that implements a judicial exception with a particular machine or manufacture” (see Remarks page 15).  This argument is not persuasive.  First, as noted in the paragraph above, the step of identifying a subset of information that is of interest is an abstract mental process because it requires an evaluation, observation, or judgment.  Second, recording data in a blockchain is not use of “a particular machine.”  Instead, data are merely stored in abstract computers.  As the MPEP notes, “a general purpose computer that applies a judicial 
Applicant additionally argues that the claims recite “significantly more” than the abstract idea in step 2B of the analysis (see Remarks pages 15-16).  Specifically, Applicants argue that identifying a subset of the information that is of interest and recording it in the distributed ledger recites “add specific limitations to the claims that are not well-understood, routine, or conventional activity in the field” (see Remarks page 16).  This argument is not persuasive.  First, as noted above, the step of identifying a subset of information that is of interest is an abstract mental process because it requires an evaluation, observation, or judgment.  Second, recording data (even data in a blockchain) is well-understood, routine, and conventional activity.  See MPEP § 2106.05(d)(II) noting that both “electronic recordkeeping” and “storing and retrieving information in memory” are examples of computer functions found by courts to be well-understood, routine, and conventional.  Thus, this argument is not persuasive.  Because none of Applicant’s arguments regarding subject matter eligibility are persuasive, the rejection has been maintained.  
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant’s arguments are directed toward claim amendments (see Remarks pages 17-21).  The arguments have been rendered moot in light of the new grounds of rejection utilizing the newly cited Small reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627